Citation Nr: 1825712	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  15-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen the previously denied claim for service connection for a back disorder.

3.  Whether new and material evidence has been presented to reopen the previously denied claim for service connection for a neck disorder.

4.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for a bilateral shoulder disorder.

6.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for a bilateral hip disorder.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for degenerative kidney disease.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for a psychiatric disorder.

12.  Entitlement to service connection for L4-5 irregularity (a back disorder).

13.  Entitlement to service connection for degenerative joint disease (DJD) of the neck (a neck disorder).

14.  Entitlement to service connection for a bilateral shoulder disorder.

15.  Entitlement to service connection for a bilateral hip disorder.

16.  Entitlement to service connection for headaches.

17.  Entitlement to service connection for acid reflux (stomach disorder).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran's psychiatric claim was initially for PTSD, the record has also revealed psychiatric symptoms of depression.  Therefore, the scope of the issue on appeal has been recharacterized more broadly as service connection for a psychiatric disorder, to include PTSD and depression, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2015, the Veteran's attorney requested to be withdrawn from representation.  In a March 2017, the Board advised the Veteran's attorney that his withdrawal was ineffective as the appeal had already been certified to the Board.  38 C.F.R. § 20.608 (b).  No additional correspondence has been received from the attorney.  Therefore, the attorney of record remains the Veteran's representative.

Additional evidence was received subsequent to the August 2015 statement of the case (SOC), including a January 2018 correspondence from the Veteran.  The Board finds the additional evidence is not pertinent to the three claims decided below.  Thus, a remand for an SSOC is not necessary for these three claims.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for sleep apnea, degenerative kidney disease, hypertension and tinnitus are decided below.  All the other service connection claims, including those reopened, are remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea, kidney disorder and tinnitus did not have onset in service or within one year of discharge; and are not otherwise related to service.

2.  Hypertension did not have onset during service and is not otherwise causally or etiologically related, to include as a result of presumed exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for a kidney disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 167 (Fed. Cir. 2004)).

For those conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, service connection for certain chronic disorders including tinnitus and cardiovascular-renal diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Sleep Apnea, Kidney Disorder, and Tinnitus

The Veteran's service treatment records show no complaints, treatment, or documentation pertaining to a sleep disorder, including sleep apnea, a kidney disorder, or tinnitus.

The Veteran receives medical treatment through VA.  VA treatment records have listed a diagnosis of sleep apnea.  A September 2012 VA treatment record noted mild sleep apnea and his use of a CPAP machine.  The record indicated the Veteran stopped using the CPAP machine as he felt it made him tired throughout the day.  An October 2013 record similarly indicated the Veteran suffers from mild sleep apnea and continues to use a CPAP machine.  VA treatment records also indicate the Veteran has chronic kidney disease.  An October 2012 VA treatment record noted chronic kidney disease, unspecified.  An October 2013 VA record indicated renal insufficiency.  

The Veteran did not submit additional lay or medical evidence tending to show his sleep apnea or kidney disorder are related to service or that they had onset during service.  The available VA medical records do not contain evidence suggesting a link between service and these conditions.  As there is a lack of credible lay or medical evidence showing that either disorder was incurred during service; no complaints or treatment for sleep apnea or kidney problems in service and no competent evidence suggesting a possibility of a nexus to service, a VA opinion or examination addressing direct service connection is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was, however, afforded a VA examination for tinnitus in June 2014.  He reported the majority of the noise he was exposed to in service was from shooting, as he was an expert with machine guns and a sharpshooter with a rifle.  He indicated his service in Vietnam did not include exposure to excessive noise.  He also informed the examiner that his recurrent tinnitus began years prior and may have had its onset around 1985, when he worked at a mill after service.  The examiner concluded the Veteran's tinnitus was less likely than not caused by or a result of in-service noise exposure and provided a cogent rationale for the opinion.

The first and second elements of service connection for tinnitus have been met.  The Veteran has a current diagnosis and he competently reported that he was exposed to excessive noise during active service.  However, the third element, casual nexus, is not satisfied.  The persuasive and competent evidence, in the form of the June 2014 VA medical opinion, is not favorable to the claim.  

The Veteran's lay opinion that his current sleep apnea and kidney disease are related service is not competent.  This is a complex medical question for which medical expertise is required as these diseases involve complex internal physiological processes.  Likewise, the Veteran's lay opinion that his current tinnitus is related to noise exposure in service is not competent.  This is a complex medical question for which medical expertise is required, particularly in light of his post-service noise exposure and the absence of complaints of tinnitus in service or for many years thereafter.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Tinnitus and cardiovascular-renal disease are considered chronic disabilities and, therefore, the provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) are applicable.  The Board has considered whether presumptive service connection is warranted by either the chronic disease manifesting to a compensable degree within one year from the date of separation of such service, or through a demonstration of continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); Walker, 708 F.3d at 1331.  However, the Veteran informed the 2014 VA examiner that his tinnitus began in 1985, which is many years after separation from service and is contrary to continuity since service.  The evidence also shows initial onset of kidney disease many years after service.  There is no other credible evidence to the contrary.  Accordingly, neither of these disabilities may be presumed to have been incurred in service.  38 C.F.R. §§ 38 C.F.R. § 3.303(b), 3.307, 3.309(a).

Finally, the Board also notes that Veteran pursued other claims for service connection following service, but did not submit a claim for sleep apnea, a kidney disorder, or tinnitus until November 2013.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  As such, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for service connection for sleep apnea, a kidney disorder, or tinnitus when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain these disabilities as a result of service.

As such, the Board finds the preponderance of the evidence is against the claims for sleep apnea, a kidney disorder, and tinnitus.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hypertension

The Veteran's service treatment records contain no complaints, treatment or diagnosis of hypertension.  A November 1967 service treatment record noted blood pressure of 130/76.  The Board notes the Veteran served in the Republic of Vietnam and is thus presumed to have been exposed to herbicide agents, such as Agent Orange.  While not expressly raised by the Veteran or his representative, his Vietnam service raises the issue of whether his currently-diagnosed hypertension is related to his presumed herbicide exposure.

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(b), 3.309(e).  Although hypertension is not a disease that is presumptively related to exposure to herbicides, the Veteran is not precluded from establishing service connection with proof of direct causation between his presumed herbicide exposure and his hypertension.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Some chronic diseases, to include hypertension, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period; in the case of hypertension, this period is one year.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a).

Following the Veteran's November 2013 claim, the Board determined that while the Veteran has a current hypertension disorder, additional evidence was required with regard to etiology.  In October 2017, the Board requested an advisory opinion from a VHA internal medicine specialist.  The reviewer, a nephrologist, provided a December 2017 opinion that addressed the etiology of the Veteran's hypertension.  

The nephrologist opined that it is not at least as likely as not that the Veteran's hypertension manifested during service or within one year thereof; manifested after service; or is otherwise related, including his presumed exposure to Agent Orange, to service.  He reviewed relevant medical literature, including the National Academy of Sciences (NAS) 2010 Agent Orange study, and noted that it supports limited association between Agent Orange and hypertension.  He indicated "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  He stated with his twenty years of experience as a nephrologist, he concludes that hypertension is not caused by Agent Orange.  In addition, the nephrologist indicated he found no evidence that the Veteran's hypertension, diagnosed many years after his separation from service, was related to service.

The Board determined the preponderance of the evidence is against the claim of service connection for hypertension.  The Board finds that the medical opinion rendered by the VA nephrologist in December 2017 constitutes persuasive, probative medical evidence.  It is unequivocal, consistent with the evidence of record, and supported by sufficient rationale and relevant medical literature.  Accordingly, this medical opinion is highly probative evidence weighing against the Veteran's claim seeking service connection for hypertension, to include as related to in-service herbicide exposure.  See Nieves-Rodriguez, 22 Vet. App. at 295.  

To the extent that the Veteran contends that his hypertension is linked to his exposure to Agent Orange, he is a layperson.  Determining the etiology of his hypertension (namely whether certain chemical exposure could trigger his later development of hypertension), is a complex medical matter.  The Veteran's own unsupported lay assertions as to causation cannot serve to establish such a medical nexus as he is not found to have scientific and/or medical expertise.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, his opinion regarding etiology is neither competent nor probative as it relates to causal nexus.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for hypertension, to include as due to herbicide agent exposure, is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

II. Reopening of Previously Denied Claims

A.  Back, Neck, Bilateral Hips, Bilateral Shoulders

The six claimed musculoskeletal disorders have a long appeal history.  More recently, the claim for service connection for a left hip disorder was denied in a May 1992 rating decision as the RO indicated there was no new and material evidence.  It had previously determined there was no evidence of an in-service injury to the hips, despite the Veteran being seen for hip complaints during service.  The Veteran was notified of the decision in May 1992.  The other five service connection claims were denied in the September 1995 rating decision.  The RO indicated that a VA examination in 1968 did not show any disability of the neck or spine; the service separation examination indicated no disability of the shoulders; and with regard to the right hip disorder, the RO indicated no in-service aggravation.  The Veteran was notified of the decision in September 1995.

Following the two decisions, nothing further was received regarding the six claims until the present claims to reopen in November 2013.  As the Veteran did not appeal the May 1992 and September 1995 rating decisions, they became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Initially, the Board notes that in conjunction with the six claims, the Veteran was injured in a July 1964 motor vehicle accident which left him hospitalized for approximately one week.  Further, there are significant complaints and treatment during service for all six musculoskeletal disorders and his June 1963 enlistment examination did not indicate problems with any of the six conditions.  Therefore, there is no question that the Veteran had in-service complaints and received treatment for the six disorders.

With regard to the receipt of new and material evidence since the May 1992 and September 1995 rating decisions, an April 2014 statement was submitted by the Veteran.  He asserted there is a connection between service and his current disorders, as he was involved in the noted July 1964 motor vehicle accident.  He indicated he injured his lower and upper back, dislocated his left shoulder, sprained his right shoulder, and injured his hips.

The Board may not judge the credibility or assign weight to such statement.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that this statement, when considered with the Veteran's in-service treatment history, is enough to reopen the claims.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  The six claims are granted to this extent only.

B.  Psychiatric Disorder

In January 2003, the RO denied service connection for PTSD due to no current diagnosis.  The Veteran was notified of the decision in January 2003.  He appealed the decision later in January 2003.  The RO, after considering additional evidence, again denied the claim in a July 2004 SOC.  Thereafter, an appeal to the Board was not received within 60 days, and the denial of the claim became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Nothing was received with regard to the psychiatric claim until the November 2013 claim to reopen.  The Veteran was afforded a July 2014 VA examination in which the examiner indicated the Veteran's psychiatric symptoms did not meet the diagnosis criteria for PTSD.  However, major depressive disorder was diagnosed, as well as alcohol use disorder in remission.  As this evidence addresses causal nexus-a previously unestablished fact, the Board finds that new and material evidence has been submitted.  The previously denied claim of service connection for a psychiatric disorder is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  The appeal is granted to this extent only.


ORDER

Service connection for sleep apnea is denied.

Service connection for a kidney disorder is denied.

Service connection for hypertension is denied.

New and material evidence having been received, the claims of service connection for a back disorder, neck disorder, bilateral hip disorder, and bilateral shoulder disorder are reopened; to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include PTSD and depression, is reopened; to this limited extent, the appeal is granted.


REMAND

Back, Neck, Bilateral Hips, Bilateral Shoulders

With regard to the six reopened musculoskeletal claims, the Board finds additional development is warranted.  

The Veteran's June 1963 enlistment examination showed normal hips, shoulders, back and neck.  However, the Veteran sought significant treatment for the musculoskeletal disorder during service.

As noted, the Veteran suffered a July 1964 in-service motor vehicle accident which left him hospitalized for approximately one week.  An August 1964 service treatment record indicated the Veteran was assigned a profile due to sprains of both shoulders.   A November 1967 service record stated the Veteran had pain in his shoulder "for a long time."  With regard to the hips, the Veteran had hip complaints prior to and after the 1964 motor vehicle accident.  A June 1963 service record indicated a three year history of aching hips and a July 1963 record noted recurrent hip pain.  A July 1964 service record indicated snapping ileo-tibial bands of both hips; an October 1963 record indicated ongoing hip complaints; and a September 1966 record noted sore hips.

With regard to the Veteran's back and neck, a July 1964 record following the motor vehicle accident indicated the Veteran sought treatment for back trouble.  In February 1965, the Veteran reported back pain and a May 1965 record indicated the Veteran also sought treatment for recurring pain in his back.  The November 1967 separation examination report noted only bilateral hip disorders.

As the Veteran has current symptoms and treatment for the conditions and also meets the in-service incurrence element required for service connection, the low threshold of the McLendon standard has been met.  He should be afforded a VA examination and opinion prior to adjudication of these claims.  See McLendon at 79.

Psychiatric Disorder

With regard to the reopened psychiatric claim, additional development is warranted.  The Board notes the Veteran served in Vietnam for approximately one year as a combat engineer and he claimed stressors are related to such service.  Although the RO was unable to verify the Veteran's stressors due to insufficient detail, it should again attempt to verify each of the stressors the Veteran has described in his July 2003 and September 2003 statements.  

Also, the Veteran was provided a July 2014 VA examination in which the examiner indicated no PTSD diagnosis could be provided as the Veteran did not meet the DSM-5 criteria.  However, he did report diagnoses of major depressive disorder.  No etiology opinion was provided.  A new VA examination should be provided so an examiner can provide an etiology opinion regarding any diagnosed psychiatric disorder found on examination, to include the prior dx of major depressive disorder.   

Headaches

Aside from the motor vehicle accident from July 1964, the Veteran also reported headaches in February 1965.  He indicated "headaches in eye" from the reflection of the snow.

There is also indication in the VA treatment records the Veteran receives treatment for a headache disorder.  A February 2014 VA treatment record indicated the Veteran was experiencing increased headaches.  A later February 2014 record also noted the Veteran complained of worsening headache pain.

As there was an in-service complaint for headaches and VA treatment records suggesting current headache symptoms, the low threshold of the McLendon standard has been met.  Thus, the Veteran should be afforded a VA examination and opinion to determine the etiology of any headache disorder.  See McLendon at 79.

Stomach Disorder

The Veteran's service treatment records show that he sought treatment for stomach complaints in September 1966.  The note indicated the Veteran complained of localized cramping in his stomach, nausea, chills and loose bowel movements for the previous three days.

An April 2014 statement was submitted by the Veteran in which he indicated he is disabled due, in part, to a stomach disorder.  He indicated that due to his service in Vietnam, he developed ulcers all over his stomach.  He stated he received treatment for ulcers and had to have part of his stomach removed.  He also indicated he suffers from acid reflux disease.  

There was in-service treatment for a stomach disorder and additional evidence supporting the Veteran has a current stomach condition related to his service in Vietnam.  Thus, the Veteran should be afforded a VA examination and opinion to determine the etiology of any diagnosed stomach disorder.  See McLendon at 79.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's psychiatric stressors as set forth in the remand section above.  

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  All indicated tests and studies should be conducted.  The entire claims file must be reviewed by examiner.

The examiner should determine whether the Veteran meets the criteria for a diagnosis of any psychiatric disorder.  A diagnosis of PTSD must specifically be ruled in or excluded.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset during, or is otherwise causally related to, service.

If a diagnosis of PTSD is made, the examiner should identify the underlying stressors. 

3.  Schedule the Veteran for a VA examination in connection with the back, neck, bilateral hips and bilateral shoulders claims.

The examiner should clearly indicate any back, neck, bilateral hips and shoulders diagnoses.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed musculoskeletal condition had its onset during, or is otherwise causally related to, service, to include the Veteran's in-service motor vehicle accident.  

A complete rationale must be provided for all opinions expressed.  The examiner should address the Veteran's significant musculoskeletal in-service complaints and treatment, for each condition.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any diagnosed headaches.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed headache disorder had its onset during, or is otherwise causally related to, service.
A complete rationale must be provided for all opinions expressed.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any diagnosed stomach disorder.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed stomach disorder had its onset during, or is otherwise causally related to, service.

A complete rationale must be provided for all opinions expressed.

6.  Finally, readjudicate the issues remaining on appeal, including the reopened claims on the merits.  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


